iNGERSOLL, Y. C.
I am unable to advise a decree in favor of the complainant, lie has offered to pay for the houses in cash, and eliminate the question of whether the heaters installed by him were of sufficient capacity. The properties, however, are in the possession of others by virtue of agreements to purchase, made prior to the filing of the bill.
The complainant is eni itled, however, to payment for work done by him upon the property, and a reference will be made to a master for this purpose. Leave to amend, if found necessary, may be applied for.